Case 1:20-cv-22497-JEM Document 1 Entered on FLSD Docket 06/17/2020 Page 1 of 21



                           IN THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION
                   Case Number:__________________-CIV-_____________________

  RAYMOND T. MAHLBERG,
           Plaintiff,
  v.

  BALENCIAGA AMERICA INC.,
           Defendant.
  ________________________________/

                          COMPLAINT FOR PERMANENT INJUCTIVE RELIEF

       COMES NOW, Plaintiff Raymond T. Mahlberg (“Plaintiff “or “Mahlberg”), by and

       through undersigned counsel, files this Complaint for Permanent Injunctive Relief pursuant

       to Title III of the Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§s

       12181-12189 (“ADA”), 28 U.S.C. §2201 and 2202 as well as 28 CFR Part 36 Regulations.

       Plaintiff state as follows:

                            INTRODUCTION AND NATURE OF THE ACTION

        1. This Court has jurisdiction over this case based on federal question jurisdiction, as

       provided in 28 U.S.C. §1331 and the provisions of the ADA.

        2. Plaintiff is a visually-impaired and legally blind person (disabled) who requires

       assistance through screen-reading software to read website content using his computer.

       Plaintiff uses the term “blind” or “visually impaired” as legally blind. Disable as defined

       by ADA and Amendment acts of 2008, 42 USC §12101 (ADAAA).




                                                   1
Case 1:20-cv-22497-JEM Document 1 Entered on FLSD Docket 06/17/2020 Page 2 of 21



    3. In the statutory text, Congress determined that "individuals with disabilities continually

    encounter various forms of discrimination," including "communication barriers". 42 U.S.C.

    § 12182(a).

    4.Defendant’s adjunct website https://www.balenciaga.com/us and specifically the Florida

    website (the “Website” or Defendant’s website) is not fully or equally accessible to blind

    or visually impaired consumers in violation of the “ADA.” As a result, Plaintiff seeks a

    permanent injunction to cause a change in BALENCIAGA AMERICA INC (“Defendant”

    or “BALENCIAGA”) policies, practices and procedures so that Defendant’s website will

    become, and remain, accessible to blind. Plaintiff seeks injunctive relief, attorneys’ fees

    and costs, including, but not limited to, court costs and expert fees, pursuant to Title III of

    the Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§s 12181-12189

    (“ADA”) and 42 U.S.C. 2000a-3(a). See also 28 U.S.C. 2201 and 2202 as well as ADA 28

    CFR Part 36 Regulations.

    5. Plaintiff is unaware of the true names, identities, and capacities of all responsible parties

    (defendants) being sued. Plaintiff will seek leave to amend this complaint to allege the true

    names and capacities if and when ascertained. Plaintiff is informed and believes, and

    thereupon alleges, that each Defendant sued is legally responsible in some manner for the

    events and happenings alleged herein and that each of Defendant sued here proximately

    caused injuries and damages to Plaintiff as set forth below.

    6. Throughout the ADA, "auxiliary aids and services" refers to techniques and devices to

    overcome barriers in communicating with people who have visual and hearing

    impairments, among other things. See 42 U.S.C. 12103(1).




                                                   2
Case 1:20-cv-22497-JEM Document 1 Entered on FLSD Docket 06/17/2020 Page 3 of 21



      7. Implementing these provisions, see 42 U.S.C. § 12186(b), the Attorney General's Title

      III regulations require public accommodations to "furnish appropriate auxiliary aids and

      services where necessary to ensure effective communication with individuals with

      disabilities." 28 C.F.R. § 36.303(c)(1). The regulations specifically list "screen reader

      software," "magnification software," and "accessible electronic and information

      technology" as among the auxiliary aids that the statute requires. 28 C.F.R. § 36.303(b)(2).

      8. Plaintiff is sui juris, and he is disabled as defined by the ADA and ADA Amendments

      Act of 2008, 42 U.S.C. §12101 (“ADAAA”). Defendant’s failure to design, construct,

      maintain, and operate its website https://www.balenciaga.com/us to be fully and equally

      accessible to and independently usable by Plaintiff, constitutes in Defendants’ denial of full

      and equal access to its website, and therefore denial of its products and services offered

      thereby in conjunction with its physical location(s), resulting in a violation of Plaintiff’s

      rights under the Americans with Disabilities Act (“ADA”).

      9. Defendant’s website https://www.balenciaga.com/us (the “Website” or Defendant’s

      website). Defendant owns and operates the website and several BALENCIAGA stores that

      are located in Florida.

      10. Plaintiff Raymond T. Mahlberg, a blind veteran of the U.S. military, residing in

      Orlando, Florida brings this action under the Americans with Disabilities Act in Federal

      Court.

      11. Blind and visually impaired citizens must use screen reading software 1 or other assistive

      technologies in order to access website content.


  1
   “screen reader” is a software application that enables people with severe visual impairments to use a computer.
  Screen readers work closely with the computer's Operating System (OS) to provide information about icons, menus,
  dialogue boxes, files and folders.


                                                         3
Case 1:20-cv-22497-JEM Document 1 Entered on FLSD Docket 06/17/2020 Page 4 of 21



    12. Plaintiff cannot use his computer and mobile device browser without the assistance of

    appropriate and available screen reader software to understand websites.

    13. Defendant’s Website contains digital source code barriers where screen-readers for the

    blind do not work.

    14. This case arises out of the fact that Defendant BALENCIAGA has operated its business

    in a manner and way that effectively excludes individuals who are visually impaired from

    access to Defendants’ https://www.balenciaga.com/us website based upon Defendant’s

    failure to provide auxiliary aids and services for effective communications.

    15. Plaintiff seeks injunctive relief pursuant to 28 U.S.C. §§ 2201 and 2202.

    16. Plaintiff, a legally blind person, is impeded to access and communicate with Defendant

    effectively and timely such that allowing access to Defendants’ various business locations;

    as such impediment as rendered Defendants’ physical places of accommodation not fully

    accessible to the visually impaired.

    17. Plaintiff has attempted to access Defendant’s Website in the past and intends to continue

    to attempt to access Defendant’s Website https://www.balenciaga.com/us.

    18. However, unless Defendant is required to eliminate the access barriers at issue and

    required to change its policies so that access barriers do not reoccur on Defendant’s Website

    https://www.balenciaga.com/us, Plaintiff will continue to be denied full access to the

    BALENCIAGA’s website.

                                 JURISDICTION AND VENUE

    19. Plaintiff resides in Orlando, Florida and regularly travels to Miami to visit his friends,

    family where they go shopping. Defendant has stores in the State of Florida, including




                                                  4
Case 1:20-cv-22497-JEM Document 1 Entered on FLSD Docket 06/17/2020 Page 5 of 21



    stores in Miami-Dade County. Defendant conducts and continues to conduct a substantial

    and significant amount of business in this District.

    20.Venue is proper pursuant to 28 U.S.C. §1391, in the Southern District of Florida where

    defendant resides and a substantial part of the events giving rise to the claims occurred.

    Personal jurisdiction exists when the Defendant purposefully availed itself of the

    conducting activities within the forum State.

    21. Plaintiff’s claims asserted herein arose in this judicial district.

    22. Plaintiff is a resident of Orlando, FL 32817. Plaintiff was told that there is a

    BALENCIAGA store in his area.

    23. This is an action injunctive relief pursuant to Title III of the Americans with Disabilities

    Act, 42 U.S.C. §§12181-12189 (“ADA”), 28 C.F.R. § 36.201 and to prevent discrimination

    which includes equal access and effective communications with Defendants’ business. This

    Court has jurisdiction under 28 U.S.C. §§ 1331 and 1343.

    24. Defendant is subject to personal jurisdiction in this District. Defendant has been and is

    committing the acts or omissions alleged herein in the Southern District of Florida that

    caused injury, and violated rights prescribed by the ADA to Plaintiff. A substantial part of

    the acts and omissions giving rise to Plaintiff’s claims occurred in the Southern District of

    Florida. Specifically, on several separate occasions, Plaintiff has been denied the full use

    and enjoyment of the facilities, goods, and services of Defendant’s website in Florida. The

    access barriers Plaintiff encountered on Defendant’s website have caused a denial of

    Plaintiff’s full and equal access multiple times in the past, and now deter Plaintiff on a

    regular basis from accessing Defendant’s website. Plaintiff would like to become

    Defendant’s patron and access the Defendant’s website in the near future but the barriers



                                                    5
Case 1:20-cv-22497-JEM Document 1 Entered on FLSD Docket 06/17/2020 Page 6 of 21



    Plaintiff encountered on Defendant’s website have impeded Plaintiff’s full and equal

    enjoyment of goods and services offered at Defendant’s brick-and mortar stores. Defendant

    BALENCIAGA AMERICA INC. is authorized to conduct, and is conducting, business

    within the State of Florida and within the jurisdiction of this court.

                                          THE PARTIES

    25. Plaintiff Mahlberg, is a resident of the State of Florida. Plaintiff resides in Orlando.

    Mahlberg is legally blind, and a member of a protected class under the ADA. Whereby, he

    has a disability within the meaning of 42 U.S.C. § 12102(1)-(2), the regulations

    implementing the ADA set forth at 28 CFR §§ 36.101 et seq. and in 42 U.S.C. 3602,

    §802(h). Plaintiff suffered an assault to the back of his head in 2004 which caused damage

    and atrophy of the optic nerve, and as a consequence, is legally blind. Plaintiff is a legally

    blind individual who has a physical impairment that substantially limits the major life

    activity of seeing. Accordingly, he has a disability within the meaning of 42 U.S.C. § 12102

    and 28 C.F.R. § 35.104. Plaintiff is a qualified individual with a disability within the

    meaning of 42 U.S.C. § 12131(2), 29 U.S. Code § 794 and 28 C.F.R. § 35.104. 21. Plaintiff

    cannot use the computer without the assistance of a screen reader software. Mahlberg is a

    proficient user of the JAWS screen-reader to access the internet." JAWS, or "Job Access

    With Speech," is the most popular screen reading software for Windows-based computers.

    For screen-reading software to work, the information on a website must be capable of being

    rendered into text. Usually, this means that graphics and embedded hyperlinks must include

    alternative text (known as "alt-text")—a description of the image that appears when a cursor

    floats over it or screen-reading software detects it.




                                                   6
Case 1:20-cv-22497-JEM Document 1 Entered on FLSD Docket 06/17/2020 Page 7 of 21



    26. BALENCIAGA AMERICA INC. is a Foreign Profit Corporation. Defendant is the

    owner and operator of a chain of hundreds of stores under the brand name BALENCIAGA

    and its products are distributed to hundreds of affiliated and authorized retailers. Defendant

    has several stores in Florida, including BALENCIAGA located at 9700 Collins Ave. Bal

    Harbor, Miami and 153 NE 40th Street, Miami, Florida.

    27. Upon information and belief, at all times material hereto, Defendant BALENCIAGA

    AMERICA INC. owns, operates, and/or manages the day-to-day affairs and stores of

    BALENCIAGA stores which are operating within Miami-Dade County in the State of

    Florida.

    28. Plaintiff believes, and thereon alleges, that defendants BALENCIAGA corporate

    affiliates and/or related entities, actively engaged in the sale of clothing in various states

    throughout the country, including Florida.

    29. Plaintiff is further informed that said companies are organized and existing under, and

    by virtue of, the laws of the state of New York. Defendant’s headquarters and principal

    corporate offices located in New York. Said Defendant entities will hereinafter collectively

    be referred to as “BALENCIAGA” “the Defendant Company” or, where appropriate,

    “Defendant.”

                                              FACTS

    30. Defendant is defined as a “Place of Public Accommodation" within meaning of Title

    III because Defendant is a private entity which owns and/or operates “[A] bakery, grocery

    store, clothing store, hardware store, shopping center, or other sales establishment,” 42

    U.S.C. §12181(7)(E) and 28 C.F.R. §36.104(5).




                                                  7
Case 1:20-cv-22497-JEM Document 1 Entered on FLSD Docket 06/17/2020 Page 8 of 21



    31. Each of Defendant’s BALENCIAGA’s stores are open to the public and each is a Place

    of Public Accommodation subject to the requirements of Title III of the ADA and its

    implementing regulation as “[A] … other sales establishment,” as defined by 42 U.S.C.

    §12181(7)(E); §12182, and 28 C.F.R. Part 36.

    32. BALENCIAGA stores offer for sale to the general public men and women clothing.

    33. Defendant has control over its website content, design and source-code, and/or operates

    his web pages, including image and data content. Defendant owns and operate the domain

    name https://www.balenciaga.com/us that is configured for use by mobile devices such as

    smartphones, as well as regular computer laptops and desktops to access Defendant’s

    website.

    34. One of the functions of Defendant’s website (available to browse in mobile or computer

    version) is to provide the public information on the various locations of Defendant’s stores

    that sell merchandise. The other function of the website is to sell Defendant’s merchandise.

    35. Defendant’s Website is offered by Defendant as a way for the public to communicate

    with BALENCIAGA merchandise. Defendant’s Website also permits the public to register

    and create an account allows the general public to order and purchase men clothing,

    provides information about its products, and (among other things) provides: customer

    service, locate stores, buy men clothing fashion.

    36. The Website is an integral part of the goods and services offered by Defendant’s store,

    because website and physical stores are heavily integrated, since the website allows the

    public the ability to locate Defendant’s stores, retail locations and sells merchandise.




                                                  8
Case 1:20-cv-22497-JEM Document 1 Entered on FLSD Docket 06/17/2020 Page 9 of 21



    37. The website is an extension of defendant’s physical stores. By this nexus, between the

    store and the Website is characterized as a Place of Public Accommodation pursuant to

    Title III, 42 U.S.C. §12181(7)(E) of the ADA.

    38. Plaintiff is a customer of BALENCIAGA brand merchandise, since he owns a

    BALENCIAGA and his intent to buy fashion & accessory. Plaintiff frequently buys fashion

    clothing, and thru his inquiries he learned there are some BALENCIAGA’s stores in his

    area.

    39. As a result of Plaintiff being legally blind, before he embarks on any venture from his

    home, he studies the location where he is seeking to patronize through using the internet.

    In the case of Plaintiff’s investigation of BALENCIAGA’s store locations, Plaintiff went

    to defendant’s Website to learn (1) how to navigate to and from BALENCIAGA’s store

    locations; (2) the cost of BALENCIAGA’s men fashion; (3) times and hours of operation

    BALENCIAGA’s stores in his area, so he can arrange transportation with the intent of

    purchasing BALENCIAGA’s merchandise, (4) purchase of exclusive online deals (5)

    register online (create an account), (6) and read the privacy policy, (7) find and read the

    notice of accessibility.

    40. Like most consumers, Plaintiff accesses numerous websites at a time to compare

    features, models, quality and prices.

    41. During the plaintiff’s several visits to the website using JAWS and NVDA (computer)

    and Voiceover (cell-phone browsing) occurring in February 21, 2020 and the last in June

    13, 2020, the plaintiff encountered multiple access barriers that denied the plaintiff full and

    equal access to the facilities, goods and services offered to the public and made available

    to the public; and that denied the plaintiff the full enjoyment of the facilities, goods, and



                                                  9
Case 1:20-cv-22497-JEM Document 1 Entered on FLSD Docket 06/17/2020 Page 10 of 21



     services of the website, as well as to the facilities, goods, and services of Defendant’s

     locations in South Florida, specially near his home.

     42. Plaintiff was impeded to patronize BALENCIAGA stores by Plaintiff being unable to

     learn about BALENCIAGA location addresses, hours, men clothing fashion and offers

     available online for sale, and the ability to create an online account, read the Return and

     Privacy Policy, among other things readily available to sighted individuals.

     43. Plaintiff called Defendant BALENCIAGA store to inquire about new arrivals of men

     fashion, & accessory as well to find the location of stores near his home. However,

     Defendant’s representative failed to fully assist Plaintiff and referred him to its Website.

     44. Following communications with Defendant’s representative, Plaintiff attempted to

     utilize Defendant’s Website as instructed by Defendant’s representative.

     45. Defendant’s Website was inaccessible, so Plaintiff could not (among other things):

              a.       Find out about BALENCIAGA men fashion available online or at the

     store;

              b.       Locate BALENCIAGA’s stores;

              c.       Learn about buying BALENCIAGA’s men sneakers, bags, ready-to -

     wear clothing, since Plaintiff appreciates fashion and purchase clothing in a regular basis;

              d.       Plaintiff attempted to locate an “Accessibility Notice” on Defendant’s

     computer website which would direct him to a webpage with contact information for

     disabled individuals who have questions, concerns, or who are having difficulties

     communicating with the business. However, Plaintiff was unable to do so because no such

     link or notice was provided on Defendant’s website.




                                                  10
Case 1:20-cv-22497-JEM Document 1 Entered on FLSD Docket 06/17/2020 Page 11 of 21



                          AMERICAN WITH DISABILITIES ACT

     46. The failure to access the information needed precluded Plaintiff’s ability to patronize

     BALENCIAGA stores because, as a blind individual, Plaintiff needs to plan his outings out

     in detail in order to have the proper financing for a venture, and insure that he arrives at a

     given location.

     47. Title III provides that “no individual shall be discriminated against on the basis of

     disability” in “any Place of Public Accommodation.” 42 U.S.C. § 12182(a). As defined in

     Title III, the term “public accommodation” includes a “store and sales establishment” Id. §

     12181(7)(E). Defendant BALENCIAGA AMERICA INC. owns and operates stores, the

     BALENCIAGA.

     48. Technology evolves, in these days, consumers are doing most of their shopping online.

     Defendant’s provision of an e-commerce website is an essential part of the services offered

     and is no different than the customer service to the public as part of BALENCIAGA stores

     services, privileges and benefit to the public.

     49. Title III ADA Part 36 regulation was amended to integrate section 36.303 Auxiliary

     Aids and Services “A public accommodation shall furnish appropriate auxiliary aids and

     services where necessary to ensure effective communication with individuals with

     disabilities.”

      50. By this nexus, the website https://www.balenciaga.com/us is characterized as an

     intangible service, privilege and advantage provided by BALENCIAGA a Place of Public

     Accommodation (BALENCIAGA’s stores) as defined under the ADA, and thus its website

     is an extension of BALENCIAGA services, privileges and advantages made available to

     the general public by Defendant through its retail brick and mortar stores.



                                                   11
Case 1:20-cv-22497-JEM Document 1 Entered on FLSD Docket 06/17/2020 Page 12 of 21



      51. Defendant’s Website is not designed with consideration for WCAG, Accessible Rich

      Internet Applications (ARIA) software language and Universal design 2. This means that

      images and embedded hyperlinks must include alternative description text (known as "alt-

      text")—a description of the image that appears when a cursor floats over it or screen-

      reading software detects it. The World Wide Web Consortium (the principal standards-

      setting body for the web) has issued a set of "Web Content Accessibility Guide-lines"

      (WCAG) to assist developers in making their websites accessible to blind people and

      other individuals with disabilities.

      52. Plaintiff’s expectation of participating in BALENCIAGA website, services and

      privileges was eliminated since he could not access Defendant’s

      https://www.balenciaga.com/us website at all to avail himself of the latest services which

      Defendant offers to the public.

      53. The access barriers Plaintiff encountered on Defendant’s website have caused a denial

      of Plaintiff’s full and equal access multiple times in the past, and now deter Plaintiff on a

      regular basis from accessing Defendant’s website https://www.balenciaga.com/us.

      54. Plaintiff would like to become Defendant’s patron and access the Defendant’s website

      in    the   near     future     but    the    barriers     Plaintiff    encountered       on    Defendant’s

      https://www.balenciaga.com/ website has impeded Plaintiff’s full and equal enjoyment of

      goods and services offered at Defendant’s brick-and mortar stores.




  2
   Following universal design principles in creating a website provides access to all users regardless of their abilities,
  their disabilities, or the limitations of their equipment and software. Washington University. “Universal design is the
  design of products and environments to be usable by all people, to the greatest extent possible, without the need
  for adaption or specialized design.” Kalbag, Laura (2017).


                                                            12
Case 1:20-cv-22497-JEM Document 1 Entered on FLSD Docket 06/17/2020 Page 13 of 21



     55. The fact that Plaintiff could not access the Defendant’s Website and could not

     comprehend the electronic pages contained therein, left Plaintiff excluded from accessing

     BALENCIAGA stores, goods and services available from Defendant and further left him

     with the feeling of segregation, rejection, isolation, and unable to participate in his own

     business affairs (such as in this case purchasing clothing) in a manner equal to that afforded

     to others who are not similarly disabled.

     56. Plaintiff’s inability to fully use Defendant’s Website therein has hindered, impeded

     and inhibited Plaintiff’s access to Defendants physical store locations. Plaintiff has suffered

     as a result and has suffered particularized harm and an injury in fact.

     57.   Plaintiff cannot make proper arrangements for transportation of himself to the

     BALENCIAGA’s store locations without the ability to know in advance the

     BALENCIAGA’s merchandise, goods and services which service is available online

     through Defendant’s Website. Plaintiff also faces a great degree of uncertainty of how to

     physically travel to Defendant’s BALENCIAGA’s store location. Plaintiff is effectively

     denied the ability to physically travel to Defendant’s BALENCIAGA’s store.

     58. Plaintiff has a concrete plan to purchase BALENCIAGA’s brand merchandise when

     he is treated like other members of the public. Consequently, the Plaintiff is unable to

     determine the cost of Defendant’s goods and services, including becoming informed about

     the BALENCIAGA’s brand merchandise available for purchase.

     59. By denying Plaintiff the opportunity to comprehend BALENCIAGA’s website therein

     due to Plaintiff’s disability (visual impairment), Defendant has denied Plaintiff the

     opportunity to participate in or benefit from Defendant’s goods and services as afforded to

     the public.



                                                   13
Case 1:20-cv-22497-JEM Document 1 Entered on FLSD Docket 06/17/2020 Page 14 of 21



     60.   Plaintiff will suffer continuous and ongoing harm from Defendant’s omissions,

     policies, and practices set forth herein unless enjoined by this Court.

     61. On information and belief, Defendant has not offered any form of website in an

     accessible format for blind or visually impaired individuals.

     62. Thus, Defendant has not provided full and equal enjoyment of the services, facilities,

     privileges, advantages, and accommodations provided at its stores and authorized retailers.

     63. All Public Accommodations must insure that their Places of Public Accommodation

     provide Effective Communication for all members of the general public, including

     individuals with disabilities.

     64. On information and belief, Defendant is aware of the common access barriers and

     barriers to effective communication within its Website and the electronic pages/data therein

     which prevent individuals with disabilities who are visually impaired from the means to

     comprehend the information presented therein.

     65. Defendant and alike retailers are fully aware of need to provide full access to all visitors

     to its Website as Department of Justice published several communications stating that the

     website is an auxiliary-aid of the physical stores and must be accessible. (September 25,

     2018 letter from Assistant Attorney General) and Title III ADA 28 C.F.R. § 36.303.

     66. Binding case law increasingly recognize that private entities are providing goods and

     services to the public through the websites that operate as “Places of Public

     Accommodation” under Title III.

     67. A person who cannot see, like the Plaintiff in this case, cannot go to Defendant’s

     website and avail themselves of the same privileges. Thus, the Plaintiff has suffered




                                                   14
Case 1:20-cv-22497-JEM Document 1 Entered on FLSD Docket 06/17/2020 Page 15 of 21



     discrimination due to Defendant’s failure to provide a reasonable accommodation for

     Plaintiff’s disability.

     68. Plaintiff has no plain, adequate, or complete remedy at law to redress the wrongs

     alleged hereinabove and this suit for injunctive relief is his only means to secure adequate

     redress from Defendant’s unlawful and discriminatory practices.

     69. Notice to Defendant is not required as a result of Defendant’s failure to cure the

     violations. Enforcement of the rights of Plaintiff is right and just pursuant to 28 U.S.C. §§

     2201, 2202.

     70.   The Website is also a Place of Public Accommodation pursuant to 42 U.S.C.

     §12181(7)(E) as the public can purchase BALENCIAGA’s merchandise online through the

     Website (which meets the definition of “sales establishment‟).

     71. The Department of Justice has provided useful guidance regarding website accessibility

     under the ADA, and the binding and persuasive case law in this district has applied the Web

     Content Accessibility Guidelines (“WCAG”) 2.0 or 2.1 to determine accessibility.

     72. Types of website source-code programming errors include (but are not limited to)

     source-code errors which are easily identifiable and are prone to making the website

     inaccessible, that create empty headings and text fields that create confusion for a user that

     rely on the “TAB” key to navigate a web page.

     73. A sampling review of just part of it revealed that the Website is not functional for users

     who are visually impaired. The Website contains several types of errors, easily identifiable

     and correctable, which occur throughout the Website such as:

           a. HTML form control has no label. WCAG 2.0 A F68

           b. Duplicate id - the same ID is used on more than one element. WCAG 2.0 A 4.1.1



                                                  15
Case 1:20-cv-22497-JEM Document 1 Entered on FLSD Docket 06/17/2020 Page 16 of 21



          c. The visual label must appear in the accessible name of links and controls. WCAG

              2.0 A F96.

          d. img elements must have an accessible name. WCAG 2.0 F65.

          e. The label element is blank. WCAG 2.0 A 4.12

     74. More violations may be present on webpages of the Website, and they will be

     determined and proven through the discovery process and expert audit.

     75. Enforcement of Plaintiff’s rights under the ADA is right and just pursuant to 28 U.S.C.

     §§ 2201 and 2202 and Title III ADA Subpart E Section 36.501.

     76. Plaintiff has retained the law office of Acacia Barros, Esq. and has agreed to pay a

     reasonable fee for services in the prosecution of this cause, including costs and expenses

     incurred. Plaintiff is entitled to have reasonable attorneys’ fees, costs and expenses paid by

     Defendant BALENCIAGA.

     COUNT I – VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

     77. Part 36 of Title 28 of the C.F.R. was designed and is implemented to effectuate subtitle

     A of Title III of the ADA, which prohibits discrimination on the basis of disability by Public

     Accommodations and requires Places of Public Accommodation to be designed,

     constructed, and altered in compliance with the accessibility standards established by Part

     36 Regulation.

     78. Defendant’s Website has not been designed to interface with the widely and readily

     available technologies that can be used to ensure effective communication.

     79. As delineated above and pursuant to 42 U.S.C. §12181(7)(E), Defendant is a Public

     Accommodation       under    the   ADA      because    it   owns     and/or   operates    the




                                                  16
Case 1:20-cv-22497-JEM Document 1 Entered on FLSD Docket 06/17/2020 Page 17 of 21



     https://www.balenciaga.com/us website which is defined within §12181(7)(E), and is

     subject to the ADA.

     80. In addition, Defendant’s representatives within its store locations have referred

     customers to Defendant’s Website. By Defendant’s representatives referring the public

     /visually impaired individuals to its Website for basic information needed to shop at a

     BALENCIAGA store, instead of providing such information at the physical store locations,

     the Website has been rendered an integral part of Defendant’s physical store locations.

     Thus, the failure of that Website contained therein to be accessible to visually impaired

     individuals impedes visually impaired individuals (such as Plaintiff) from access to

     Defendant’s physical store locations.

     81. The ADA applies to the Defendant’s Website, as the Website is a Place of Public

     Accommodation for the following reasons: (1) the statutory construction of the ADA

     demonstrates its applicability is not limited to physical “brick and mortar” locations; (2)

     Congress‟ intent was for the ADA to be responsive to changes in technology; and (3) the

     Department of Justice has interpreted the ADA to apply to websites.

     82.   No notice is required because under Title III of the ADA, 42 U.S.C. §

     12182(b)(1)(A)(II), it is unlawful discrimination to deny individuals with disabilities or a

     class of individuals with disabilities an opportunity to participate in or benefit from the

     goods, services, facilities, privileges, advantages, or accommodation, which is equal to the

     opportunities afforded to other individuals.

     83. Unlawful discrimination includes “a failure to make reasonable modifications in

     policies, practices, or procedures, when such modifications are necessary to afford such

     goods, services, facilities, privileges, advantages, or accommodations to individuals with



                                                    17
Case 1:20-cv-22497-JEM Document 1 Entered on FLSD Docket 06/17/2020 Page 18 of 21



     disabilities, unless the entity can demonstrate that making such modifications would

     fundamentally alter the nature of such goods, services, facilities, privileges, advantages or

     accommodations.” 42 U.S.C. § 12182(b)(2)(A)(II).

     84. Unlawful discrimination also includes “a failure to take such steps as may be necessary

     to ensure that no individual with a disability is excluded, denied services, segregated or

     otherwise treated differently than other individuals because of the absence of auxiliary aids

     and services, unless the entity can demonstrate that taking such steps would fundamentally

     alter the nature of the good, service, facility, privilege, advantage, or accommodation being

     offered or would result in an undue burden.” 42 U.S.C. § 12182(b)(2)(A)(III).

     85. Defendant is in violation of the ADA by creating barriers for individuals with

     disabilities who are visually impaired and who require the assistance of interface with

     screen reader software to comprehend and access websites and electronic documents. These

     violations are ongoing.

     86. As a result of the inadequate development and administration of Defendant’s Website,

     Plaintiff is entitled to injunctive relief pursuant to 42 U.S.C. §12133 and §12188, also 28

     C.F.R. §36.501 to remedy the discrimination.

     84. Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant Plaintiff

     Mahlberg injunctive relief; including an order to:

     a)         Require Defendant take the necessary steps to make the Website readily

     accessible to and usable by visually impaired users, and during that time period prior to the

     https://www.balenciaga.com/us website’s being readily accessible, to provide a temporary

     alternative method for individuals with visual impairments to access the information




                                                  18
Case 1:20-cv-22497-JEM Document 1 Entered on FLSD Docket 06/17/2020 Page 19 of 21



     available on the Website until such time that the requisite modifications are made. Title III

     American with Disabilities Act Part 36 Regulation.

     b)         Require Defendant to provide periodic maintenance of the accessible website

     thru the appropriate auxiliary aids such that individuals with visual impairments will be

     able to always receive effectively communication with the Website for purposes of viewing

     and locating BALENCIAGA stores and becoming informed of and signing up for

     BALENCIAGA merchandise online, and of viewing electronic documents provided to the

     public within Defendant’s Website.

     c)       During the time period prior to the Website’s being designed to permit individuals

     with visual impairments to effectively communicate, requiring Defendant to provide an

     alternative method for individuals with visual impairments to effectively communicate so

     they are not impeded from obtaining the goods and services made available to the public.

     Title III ADA Part 36 Regulation.

     87. For all of the foregoing, the Plaintiff has no adequate remedy at law.

     DEMAND FOR RELIEF

     WHEREFORE, Plaintiff RAYMOND T. MAHLBERG hereby demands judgment against

     Defendant “BALENCIAGA AMERICA INC.” and requests the following injunctive relief

     permanently enjoin Defendant from any practice, policy and/or procedure which will deny

     Plaintiff equal access to, and benefit from Defendant’s services and goods, as well as the

     Court:

     a. That the Court issue a Declaratory Judgment that determines that the Defendants'

     website at the commencement of the subject lawsuit is in violation of Title III of the

     Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.;



                                                  19
Case 1:20-cv-22497-JEM Document 1 Entered on FLSD Docket 06/17/2020 Page 20 of 21



     b. That the Court enter an Order directing Defendants to continually update and maintain

     their computer version of the defendant’s website and BALENCIAGA’s website to

     ensure that it remains fully accessible to and usable by visually impaired individuals;

     c. That the Court issue an Injunctive relief order directing Defendants to alter their

     website to make it accessible to, and useable by, individuals with disabilities to the full

     extent required by Title III of the ADA;

     d. That the Court enter an Order directing Defendants to evaluate and neutralize their

     policies and procedures towards persons with disabilities for such reasonable time so as to

     allow Defendants to undertake and complete corrective procedures;

     e. That the Court enter an award of attorney’s fees, costs and litigation expenses pursuant

     to 42 U.S.C. § 12205; and Title III of the ADA Section 36.505.

                                   DEMAND FOR JURY TRIAL

                Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury on all questions

         of fact the Complaint raises. Plaintiff hereby demands a jury trial for all claims so triable.


     Respectfully submitted,

         Dated this 17th day of June, 2020.


                                                 s/Acacia Barros
                                                 Attorney for Plaintiff
                                                 ACACIA BARROS, P.A.
                                                 Acacia Barros, Esq.
                                                 FBN: 106277
                                                 11120 N. Kendall Dr., Suite 201
                                                 Miami, Florida 33176
                                                 Tel: 305-639-8381
                                                 ab@barroslawfirm.com




                                                   20
Case 1:20-cv-22497-JEM Document 1 Entered on FLSD Docket 06/17/2020 Page 21 of 21



                                     CERTIFICATE OF SERVICE

      I hereby certify that on this 17th day of June, 2020 that the foregoing document

      has     been filed using CM/ECF system and will be served via email

      when Defendant/Defendant’s counsel enters an appearance.




                                                 21
